 In the Matter Of CHICAGO MILL AND LUMBER COMPANY, EMPLOYERandINTERNATIONAL WOODWORKERS OF AMERICA, C. I. 0., PETITIONERCase No. 15-R-1694.-Decided October 7,1946Mr. C. E. Daggett,of Marianna, Ark.,Mr. J. H. Dunn,of Helena,Ark., andMessrs. R. M. Ware, Jr.,andPaul R. Schwartz,both of Tal-lulah, La., for the Employer.Mr. F. C. Pieper,of New Orleans, La., for the Petitioner.Mr. Martin 7'. Camacho,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearingin this casewas heldat Tallulah,Louisiana, on July 30, 1946, before Thomas S. Adair, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE EMPLOYERChicago Mill and Lumber Company is a Delaware corporation oper-ating a plant at Tallulah, Louisiana, where it is engaged in the manu-facture of lumber, veneer, and boxes.At its Tallulah plant, it annu-ally manufactures in excess of $100,000 worth of products, 90 percentof which is shipped out of the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONINVOLVEDThe petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.71N. L R. B. No 34.286 CHICAGO MILL AND LUMBER COMPANY287We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that a unit composed of all logging, woods, andtransportation employees, excluding supervisors and clerical workers,is appropriate.They disagree as to the status of the locomotiveengineer, the train conductor, the section gang leaders, and the sawfilers.The Employer contends that these employees are supervisors,the Petitioner that they are not.Locomotive engineer and conductor:Together with a fireman andtwo brakemen, the locomotive engineer and the conductor operate atrain which transports logs from the woods to the mill.The entiretrain crew is under the general supervision of the transportation f ore-man who is admittedly a supervisor.However, the conductor is inimmediate charge of the train crew including the engineer.Appar-ently the fireman and the brakemen also receive orders from the loco-motive engineer.The transportation foreman is a salaried employee,whereas the locomotive engineer, the conductor, and the other traincrew members are hourly rated employees.Section gang leaders:There are 2 section gang leaders, each of whomis in charge of a crew of from 5 to 10 employees engaged in railroadmaintenance work.The gang leader is a working leader spendingpart of his time in manual work and the balance in directing theactivities of his crew members.He receives orders, usually daily,from the logging department foreman, concededly a supervisor, out-lining the work to be done.Unlike the logging department foremanwho is salaried, the section gang leaders are hourly paid.Saw filers:There are two saw filers each of whom is in charge ofcrews of timber cutters.The saw filer spends about 3 hours of each8-hour day in sharpening the saws used by the timber cutters.Theremainder of his time is spent in directing the work of the timber cut-ters.The saw filers and the timber cutters are responsible to the cutand haul foreman and the logging superintendent, both of whom areacknowledged to be supervisors.The saw filers are hourly paid, thecut and haul foreman and the logging superintendent are salaried,and the timber cutters are paid on a footage basis.Although the Employer contended that all these employees had thepower effectively to recommend a change in the status of their crewmembers, it was not able to offer a single instance where such powerhad in fact been exercised by these alleged supervisory employees.Under all the circumstances, we are not convinced that the employees717734-47-vol. 71-20 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDin dispute are supervisory employees within the Board's customarydefinition.Accordingly, we shall include them in the unit.We find that all logging, woods, and transportation employees ofthe Employer, including locomotive engineer, conductor, section gangleaders, and saw filers, but excluding clerical employees and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Chicago Mill and LumberCompany, Tallulah, Louisiana, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National, Labor Relations Board Rules and Regu-lations-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including,employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desire tobe represented by International Woodworkers of America, C. I. 0.,for the purposes of collective bargaining.